 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                    SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,          Case No. 18-cr-4571-LAB
11
                Plaintiff,
12                                      ORDER GRANTING MOTION AND
          v.                            DISMISSING INFORMATION
13
                                        [Doc. 23]
14   JUAN CARLOS
          GRANADOS-MURILLO,
15
16              Defendant.

17
18
19       Upon motion of the parties, the Court GRANTS the motion, and DISMISSES
20 the Information without prejudice.
21       IT IS SO ORDERED.
22
23       DATED: February 14, 2019
                                          HON. LARRY ALAN BURNS
24                                        Chief United States District Judge
25
26
27
28
